 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   HAZEL D. BYRD,                                        Case No. 2:18-cv-00180-KJD-CWH
 8                                            Plaintiff,                      ORDER
 9          v.
10   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
11
                                            Defendant.
12
13          Before the Court for consideration is the Report and Recommendation (#15) of
14   Magistrate Judge C.W. Hoffman, Jr. entered June 28, 2019, recommending that Plaintiff’s
15   Motion to Remand (#13) be denied and that Defendant’s Cross-motion to Affirm (#14) be
16   granted. Though the time for doing so has passed, Plaintiff has failed to file any objections to the
17   Report and Recommendation.
18          The Court has conducted a de novo review of the record in this case in accordance with
19   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
20   Recommendation (#15) of the United States Magistrate Judge entered June 28, 2019, should be
21   ADOPTED and AFFIRMED.
22          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
23   Recommendation (#15) entered June 28, 2019, are ADOPTED and AFFIRMED;
24          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (#13) is DENIED;
25          IT IS FURTHER ORDERED that Defendant’s Cross-motion to Affirm (#14) is
26   GRANTED;
27   ///
28   ///
 1
 2          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
 3   Defendant and against Plaintiff.
 4          DATED this 18th day of July 2019.
 5
                                                        ______________________________
 6
                                                             The Honorable Kent J. Dawson
 7                                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
